Title: To Thomas Jefferson from Margaret Mitchell, 12 August 1808
From: Mitchell, Margaret
To: Jefferson, Thomas


                  
                     Most Honoured Sir 
                     
                     New-York August 12th 1808
                  
                  I should not have presumed aagin to address You—having once obtruded on your patience, on account of my Son—but am driven to this last effort of seeking refuge in the Supreme Magistrate of my Country—or sink, with ignoble supineness under the afflicting & accumulating oppression, with which I am crushed—& by whom? Men who have fought & bled for Political Freedom and liberty of Concience! Who is it, they thus oppress? a helpless female—proverbially defenceless—Who seeks, only repose, from a system of wrongs, & consiquent series of grief & trials of heart that has depressed her spirits & injured her constitution—If I have injured or offended—let me be fairly arraigned & my punishment be defined—that the last thread of my life, may not run wearily out, under these galling chains—draging into ruin, a helpless family—suffering under the hopeless burden of privations & ills, undefined—Pardon, respected Sir, the freedom I use in thus making my Plaint to you—Which I do, in the character of an agrieved Citizen with full confidence in your justice & magnanimity—same time appealing to your Philosophic Authority—considering my chief grievances, to arise from the influence of the Secret Society—as sutch, no doubt, honoured Sir, all my concerns, are better known to you than they are to myself—I humbly solicit & earnestly intreat You will condescend, to cause, me to be invested, through my Agent Leonard Bleecker Esqr. with the full amount, of an Award of Chancery in my favour—being the residue or refund, of my Husbands Estate, from the Assign’s—(relinquished by him) a small portion of which, will procure me a Legal discharge from him, as his Wife, having rendered my life intollerable, as sutch, for many years—I farther, crave your your Authority, in causing me to be invested with & particularly informed of, everything that relates to, an important lucrative bennefit & honour from abroad, (last Spring)—Which, is dishonourably kept from me, to the exclusion of all Society—the subversion of all friendship & the Tyranic controul of every action, movement or word—the privation of those comforts & indulgences—my advanced life, past situation & present circumstances (however concealed) entitle me to—From the unhappy nature of my domestic concerns—& from those other accumulated causes—my home, is litterally a Prison to me—having been confined to a (far from agreable) bed Chamber near nine months When I go out, my Native City is a Wilderness to me, without its priviledges.—Surrounded with Guards & signals, that put me under a painfull restraint & distressing embarrassment—which curtails, even my damp evening walks, not chusing to be a Spectacle in the day time—my health, thus becoming, a daily sacrifise, to confinement & a harrassed spirit—
                  If the question was a propper one—I would ask, Why all this ado, about so abstract a Character? Why, not only made a subject of ridiculous speculation & notoriety to the Idle & impertinent—but of Satire & jest to the Aged & respectable—Who after a formal proffer of Service—vexsatiously prevents me by imperious, ‘tho unavowed controul. from embracing the only favour I named & have since solicited—a common priveledge—having no friends here, that do, or dare, appear sutch & shut out as I am, from the Ordinary priveledges & comforts of Social life—I feel a peculiar consolation & reliance in seeking redress from the Ruler & Father of the American People—Will you hon’d Sir? I beg & intreat you will! condescend to send Orders, by return of Post—that I may be permitted to visit my connexions & Friends in England—Your compliance with the above request enabling me, to defray my expences. having acquaintance no where else—& an excursion from my present situation—being a dernier resort—is become necessary to save me from mental as well as temporal death—Might I farther presume—I would observe, a Line to the American minister, that would place me under his protection—would be deemed a very great honour & be highly appreciated—by her, Who with an intense eye of hope & anxiety, looks to your Paternal Authority & indulgence for relief—in full confidence on that Administrative Power & Justice whose chief honour & merit is, to rescue the distressed & support the feeble—(Without the additional Plea, of my peculiar dependance from sex & situation—) Which will expand with gratitude, the hearts of a whole Family, obliged in the Person of thier Mother
                  & Greatly Respected Sir Your Humble Petitioner
                  
                     M. Mitchell 
                     
                  
               